In an action to recover damages for personal injuries, plaintiff appeals from an order which denies, with respect to all but one item, his motion to modify defendant’s demand for a bill of particulars. Order modified by striking therefrom the first and second ordering paragraphs and by substituting therefor the following: “ Ordered that the said motion be and the same hereby is granted as to items ‘ 3 ’, ‘4’, 18 ’, ‘ 9 ’ and ‘ 10 ’ of said demand, and denied as to items ‘2’, ‘ 5 ’, ‘ 6’ and ‘7’, and that item ‘ 1 ’ of said demand be modified to require plaintiff to state only the approximate location in the garage where the assault allegedly was committed.” As so modified the order, insofar as appealed from, is affirmed, without costs. A bill of particulars responsive to defendant’s demand, as so modified, shall be served within ten days after the service upon appellánt’s attorney of a copy of the order to be *713entered hereon. The particulars demanded by item 3 are sufficiently stated in plaintiff’s complaint. Items 8, 9 and 10 demand particulars as to special damages which plaintiff does not claim. Item 1 is modified by consent. Nolan, P. J., Carswell, Adel, MaeCrate and Beldoek, JJ., concur. [See post, p. 741.]